Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is directed to “A controller of a secure digital (SD) card, configured to perform the method of an one of the claims 1-6.” However, the “controller” (of the apparatus claim) fails to further limit the method of claim 1. While Applicant may have intended for claim 7 to be an independent claim and just be using shorthand to tr to incorporate the method steps of claim 1, the form of the claim leads on confusing as to whether the Applicant intends for this claim to an independent or dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 13-14 recite “(a)… setting the SD card to the SD mode in response to the SD card is not in the PCIe mode” which should be --(a)… setting the SD card to the SD mode in response to determining the SD card is not in the PCIe mode--.
Lines 18-19 recite “(b)… letting the SD card perform a PCIe linkup process in response to the SD card is not in the SD mode…” which should be --(b)… letting the SD card perform a PCIe linkup process in response to determining the SD card is not in the SD mode…--.
Claim 2 is objected to because of the following informalities:
Lines 7-8 recite “(f)… letting the SD card perform the PCIe linkup process in response to the second supply voltage is received through the second voltage supply pin” which should be --(f)… letting the SD card perform the PCIe linkup process in response to determining the second supply voltage is received through the second voltage supply pin--.
Claim 3 is objected to because of the following informalities:
Lines 2-3 recite “…in response to the second supply voltage is not received through the second voltage supply pin” which should be --…in response to determining the second supply voltage is not received through the second voltage supply pin --.
Claim 4 is objected to because of the following informalities:
Lines 2-3 recite “…in response to the second supply voltage is not received through the second voltage supply pin” which should be --…in response to determining the second supply voltage is not received through the second voltage supply pin --.
Claim 6 is objected to because of the following informalities:
Lines 2-3 recite “…in response to the PCIe linkup process fails…” which should be --…in response to determining the PCIe linkup process fails…--.
Lines 4-5 recite “…in response to the first supply voltage is received…” which should be --…in response to determining the first supply voltage is received…--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11408452 B2 (also referred to as Application No. 17039530). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Parent Application 17/039,530 teaches the claims of Instant Application 17/843,691, as outlined in the table below. 
Instant Application 17/843,691
Parent Application 17/039,530
(Now US Patent 11,409,452 B2)
1. A method performed by a controller of a secure digital (SD) card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode for initializing the SD card, the SD card comprising at least 17 pins for coupling to a host, and the at least 17 pins comprising:
a first voltage supply pin for receiving a first supply voltage for SD mode provided by the host; 
a second voltage supply pin for receiving a second supply voltage provided by the host, wherein the second supply voltage is lower than the first supply voltage; 
at least one ground pin for coupling to a ground; 
at least one clock pin for receiving a clock signal from the host; and 
a command pin for receiving a command from the host, the method comprising: 
(a) after receiving the first supply voltage through the first voltage supply pin, setting the SD card to the SD mode in response to the SD card is not in the PCIe mode and a CMD0 command for entering the SD mode is received through the command pin; and 
(b) after receiving the first supply voltage through the first voltage supply pin, letting the SD card perform a PCIe linkup process in response to the SD card is not in the SD mode and the second supply voltage is received through the second voltage supply pin; and 
(c) setting the SD card to the PCIe mode in response to the PCIe linkup process succeeds.  
1. A method performed by a host for initializing a secure digital (SD) card, the SD card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode, the host comprising: 
a processor; 
a communication interface for coupling to the SD card, comprising: 
a first voltage supply contact for providing a first supply voltage; 
a second voltage supply contact for providing a second supply voltage lower than the first supply voltage, wherein the second voltage supply contact is separate and distinct from the first voltage supply contact; 
at least one ground contact for coupling to a ground; 
at least one clock contact for transmitting a clock signal to the SD card; and 
a command contact for transmitting a command to the SD card, the method comprising: 
(a) providing the first supply voltage to the SD card through the first voltage supply contact; 
(b) providing the second supply voltage to the SD card through the second voltage supply contact; 
(c) performing a PCIe linkup process after step (b); 
(d) determining that the PCIe linkup process succeeds or fails, wherein the PCIe linkup process is deemed to have failed if one of the following events happens and the PCIe linkup process is deemed to have succeeded if none of the events happen: (i) a response indicating that the PCIe linkup process succeeds is not received from the SD card within a predetermined time period; (ii) the second supply voltage is absent and (iii) a CMD0 command is received; 
(e) in response to determining that the PCIe linkup process succeeds, determining that the SD card enters the PCIe mode; and 
(f) in response to determining that the PCIe linkup process fails, transmitting a CMD0 command to the SD card through the command contact.
2. The method of claim 1, further comprising the following steps to be executed after step (a): (d) receiving a CMD8 command for entering the PCIe mode through the command pin; (e) transmitting a response signal, indicating that the SD card supports the PCIe mode, through the command pin; and (f) after step (e), letting the SD card perform the PCIe linkup process in response to the second supply voltage is received through the second voltage supply pin; otherwise, keeping the SD card in the SD mode.
2. The method of claim 1, further comprising: (g) in response to the SD card being in the SD mode and a command requesting the SD card to enter the PCIe mode being received by the processor, transmitting a CMD8 command to the SD card through the command contact; and wherein upon receipt of a response signal, indicating that the SD card supports the PCIe mode, from the SD card through the command contact in response to the CMD8 command, step (c) and step (d) are performed again.
5. The method of claim 1, wherein the first voltage is within a range from 2.7 to 3.6 volts, and the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts.  
3. The method of claim 1, wherein the first supply voltage is within a range from 2.7 to 3.6 volts, and the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts.


 Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 13 of U.S. Patent No. 10949106 B2 (also referred to as Application No. 16251544). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Parent Application 16/251,544 teaches the claims of Instant Application 17/843,691, as outlined in the table below.
 Instant Application 17/843,691
Parent Application 16/251,544
(Now US Patent 10,949106 B2)
1. A method performed by a controller of a secure digital (SD) card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode for initializing the SD card, the SD card comprising at least 17 pins for coupling to a host, and the at least 17 pins comprising:
a first voltage supply pin for receiving a first supply voltage for SD mode provided by the host; 
a second voltage supply pin for receiving a second supply voltage provided by the host, wherein the second supply voltage is lower than the first supply voltage; 
at least one ground pin for coupling to a ground; 
at least one clock pin for receiving a clock signal from the host; and 
a command pin for receiving a command from the host, the method comprising: 
(a) after receiving the first supply voltage through the first voltage supply pin, setting the SD card to the SD mode in response to the SD card is not in the PCIe mode and a CMD0 command for entering the SD mode is received through the command pin; and 



(b) after receiving the first supply voltage through the first voltage supply pin, letting the SD card perform a PCIe linkup process in response to the SD card is not in the SD mode and the second supply voltage is received through the second voltage supply pin; and 
(c) setting the SD card to the PCIe mode in response to the PCIe linkup process succeeds.  
1. A method performed by a secure digital (SD) card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode for initializing the SD card, the SD card comprising at least 17 pins for coupling to a host, the at least 17 pins comprising: 
a first voltage supply pin for receiving a first supply voltage provided by the host; 
a second voltage supply pin for receiving a second supply voltage provided by the host, wherein the second supply voltage is lower than the first supply voltage;
 at least one ground pin for coupling to a ground; 
at least one clock pin for receiving a clock signal from the host; and 
a command pin for receiving a command from the host, the method comprising: 
(a) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, entering the SD mode in response to at least a CMD0 command being received through the command pin from the host coupled to the SD card and/or a clock signal SDCLK being received through the clock pin from the host coupled to the SD card; 
(b) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, performing a PCIe linkup process in response to the second supply voltage being received through the second voltage supply pin from the host coupled to the SD card; executing the following steps after step (a): 
(c) in response to a CMD8 command received from the host, transmitting a response signal, indicating that the SD card supports the PCIe mode, to the host through the command pin; and 
(d) after step (c), performing the PCIe linkup process in response to the second supply voltage being received through the second voltage supply pin from the host; otherwise, staying in the SD mode; 
wherein the SD card enters the PCIe mode in response to the PCIe linkup process succeeding.
2. The method of claim 1, further comprising the following steps to be executed after step (a): 
(d) receiving a CMD8 command for entering the PCIe mode through the command pin; 
(e) transmitting a response signal, indicating that the SD card supports the PCIe mode, through the command pin; and 
(f) after step (e), letting the SD card perform the PCIe linkup process in response to the second supply voltage is received through the second voltage supply pin; otherwise, keeping the SD card in the SD mode.
1. 
…
(c) in response to a CMD8 command received from the host, transmitting a response signal, indicating that the SD card supports the PCIe mode, to the host through the command pin; and 
(d) after step (c), performing the PCIe linkup process in response to the second supply voltage being received through the second voltage supply pin from the host; otherwise, staying in the SD mode; 
wherein the SD card enters the PCIe mode in response to the PCIe linkup process succeeding.
3. The method of claim 1, wherein step (b) further comprises terminating the PCIe linkup process in response to the second supply voltage is not received through the second voltage supply pin.
3. The method of claim 1, wherein step (b) further comprises, after the SD card has entered the PCIe linkup process, terminating the PCIe linkup process in response to the SD card no longer receiving the second supply voltage through the second voltage supply pin.
4. The method of claim 1, further comprising setting the SD card to exit the PCIe mode in response to the second supply voltage is not received through the second voltage supply pin.
4. The method of claim 1, further comprising, after the SD card has entered the PCIe mode, switching out of the PCIe mode in response to the SD card no longer receiving the second supply voltage through the second voltage supply pin.
5. The method of claim 1, wherein the first voltage is within a range from 2.7 to 3.6 volts, and the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts.  
5. The method of claim 1, wherein the first supply voltage is within a range from 2.7 to 3.6 volts, and the second supply voltage is within a range from 1.7 to 1.95 volts or within a range from 1.14 to 1.3 volts.
6. The method of claim 1, wherein step (a) comprising one of the following: (g) entering the SD mode in response to the PCIe linkup process fails and the CMD0 command is received through the command pin from the host; and (h) entering the SD mode in response to the first supply voltage is received through the first voltage supply pin, the second supply voltage through the second voltage supply pin is absent, and the CMD0 command is received through the command pin from the host.  
6. The method of claim 1, wherein step (a) comprising one of the following: (a1) entering the SD mode in response to the PCIe linkup process failing and the CMD0 command is received through the command pin from the host; and (a2) entering the SD mode in response to the first supply voltage being received through the first voltage supply pin, the second supply voltage through the second voltage supply pin being no longer received, and the CMD0 command being received through the command pin from the host.
7. A controller of a secure digital (SD) card, configured to perform the method of any one of claims 1 to 6.  
13. A controller of a secure digital (SD) card, configured to perform the method of claim 1.


Conclusion
The prior art made of record is considered pertinent to applicant's disclosure:
Pinto (US 2011/0040918 A1) teaches a micro secure digital (SD) card supporting both an SD mode and a second mode different from the SD mode for initializing the card, with a set of pins for coupling to a host. 
Park et al. (US 2010/0159008) teaches two voltage supply pins for receiving supply voltages from the host, a ground pin for coupling to a ground, and a command pin for receiving a command form the host, as well as after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, entering a first mode if at least a CMD0 command is received through the command pin from the host coupled to the SD card. 
Shiau et al. (US 2018/0276177) teaches initializing a PCIe memory having a PCIe mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139